NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted October 20, 2021*
                               Decided October 21, 2021

                                         Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       DANIEL A. MANION, Circuit Judge

                       DIANE P. WOOD, Circuit Judge

No. 20-1490

ROBERT MINERLY,                                   Appeal from the United States District
    Plaintiff-Appellant,                          Court for the Southern District of Illinois.

      v.                                          No. 3:19-CV-0467-GCS

NICK NALLEY, et al.,                              Gilbert C. Sison,
     Defendants-Appellees.                        Magistrate Judge.


                                       ORDER

       Robert Minerly, an Illinois prisoner, appeals the district court’s entry of summary
judgment for the prison staff members he sued under 42 U.S.C. § 1983. Minerly alleges
that the defendants retaliated against him for filing grievances, conspired to prevent


      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-1490                                                                          Page 2

him from filing more grievances, and held a sham disciplinary hearing, all in violation
of his constitutional rights. After the defendants raised the affirmative defense of lack of
exhaustion, the district court held an evidentiary hearing. See Pavey v. Conley, 544 F.3d
739, 742 (7th Cir. 2008). The court found that Minerly had not exhausted his
administrative remedies and entered summary judgment for the defendants. Because
the district court did not err by crediting the defendants’ evidence, we affirm.

       We recount the underlying facts, some of which the defendants denied in their
answer, in the light most favorable to Minerly. See Reid v. Balota, 962 F.3d 325, 327
(7th Cir. 2020). Between April and July 2017, when Minerly was an inmate at Big
Muddy River Correctional Center, he filed a string of grievances stemming from a
search of his cell. During the search, correctional officer Nick Nalley seized legal
materials while complaining about grievances that Minerly had filed against Nalley.
The verbal harassment continued after the search, and Nalley also issued a false
disciplinary ticket against Minerly for possessing contraband. Then, another
correctional officer, Randy Valdez, unexpectedly confronted Minerly in the shower to
conduct a perfunctory “disciplinary hearing” on the ticket, and a third officer, Allen
Aparicio, then destroyed evidence of the false ticket.

       Minerly submitted four grievances to counselor Paul Yates regarding these
incidents. According to Minerly, Yates returned two because they were missing
required information (original written pages, as opposed to photocopies, and a
requested remedy) and did not respond to the other two. Five days after Yates returned
the two grievances, Minerly filed a fifth grievance about Yates’s inaction on his
grievances and alleged that Yates was part of a broader conspiracy with the correctional
officers to prevent Minerly from filing grievances. Yates did not respond to this
grievance either.

       Within days of submitting the fifth grievance to Yates, Minerly sent all five
directly to the Illinois Department of Corrections’ Administrative Review Board. The
Board returned the grievances to Minerly because he had not followed proper
procedures, which required that he obtain written responses from a grievance officer if
the counselor, Yates, did not resolve his complaints. Minerly then filed a sixth
grievance. This time he complained of overall inadequacies in the inmate complaint
system; to support his point, he attached copies of the text of his first five unresolved
grievances. The sixth grievance proceeded through the required steps, though the
Board ultimately declined to review the copied complaints on which it was based
because they were not the originals and had not been through the proper sequence.
No. 20-1490                                                                          Page 3



        Minerly sued the correctional officers and Yates for retaliation against him for
filing grievances, conspiracy to prevent him from filing further grievances, and denial
of a fair disciplinary hearing. Minerly also sought to bring a class action on behalf of
Illinois prisoners, citing “impossible obstacles” in the Illinois Department of
Corrections’ grievance system that violated prisoners’ constitutional rights. The district
court dismissed that claim at screening, see 28 U.S.C. § 1915A, for failure to state a claim.

        The defendants moved for summary judgment, asserting that Minerly failed to
exhaust his administrative remedies. 42 U.S.C. § 1997e(a). They argued that, although
he had submitted grievances, he did not comply with the provisions of the Illinois
Administrative Code requiring him to first grieve the issues with a counselor, see ILL.
ADMIN. CODE tit. 20, § 504.810(a), and, if dissatisfied, appeal to a grievance officer,
id. § 504.820(a). Only after receiving a response from the grievance officer could Minerly
appeal to the Administrative Review Board. See id. § 504.850(a). To resolve the dispute
over whether Minerly followed the appropriate steps or was prevented from doing so,
the magistrate judge (presiding with the parties’ consent, 28 U.S.C. § 636(c)) conducted
a Pavey hearing.

        In his opposition brief and at the Pavey hearing, Minerly insisted that he had
tried to follow the proper procedures, but Yates deliberately interfered. Minerly
explained that he submitted five grievances about the officers’ alleged misconduct and
Yates’s unsatisfactory response, but Yates had thwarted his ability to exhaust
administrative remedies by not responding to three grievances and returning two
under “false pretenses.”

       The defendants countered with records showing that Minerly did not file his first
five grievances with a grievance officer—even after the Board returned them with
instructions to do so. That step was required regardless of whether the counselor
adequately responded or even responded at all. Further, the defendants elicited
testimony from Minerly that he did not correct the errors with the two grievances Yates
rejected or wait more than two weeks for Yates to respond to the other three. As for
Minerly’s sixth grievance about the inmate complaint system overall, the chairperson of
the Board testified that attaching copies of earlier grievances did not entitle Minerly to
review of their substance because they had not gone through the required steps.

      From this evidence, the district court concluded that Minerly’s testimony about
being prevented from properly exhausting was not credible and that he had
No. 20-1490                                                                         Page 4

administrative remedies available to him that he did not properly use. It found instead
that Minerly submitted two grievances improperly and failed to give Yates sufficient
time to respond to the other three. Additionally, Minerly did not submit any of those
grievances to a grievance officer, nor did he correct the deficiencies and resubmit them
when the Board gave him the chance to do so. Therefore, the court granted summary
judgment for the defendants.

        On appeal, Minerly contends that Yates’s non-responses rendered the
administrative process effectively unavailable to him and that the district court
improperly resolved factual disputes on this point. When a district court, after a Pavey
hearing, enters judgment against a prisoner for failure to exhaust, we review its legal
decisions de novo and its factual findings for clear error. Ramirez v. Young, 906 F.3d 530,
533 (7th Cir. 2018). We will find that a district court’s findings were clearly erroneous
only if it credited testimony that was facially implausible or contradicted by irrefutable
evidence, or else discredited testimony on irrational grounds. See Wilborn v. Ealey,
881 F.3d 998, 1006 (7th Cir. 2018).

        That did not happen here. Although Minerly asserts that the district court
exceeded its role at summary judgment, after a Pavey hearing, the district court is
empowered to make credibility determinations and factual findings about matters
pertaining to exhaustion. Wilborn, 881 F.3d at 1004. Evidence, including Minerly’s own
testimony, showed that Yates gave him reasons for returning two grievances and that
he appealed the other three without waiting for Yates to respond. And he further
confirmed that he did not submit any of his grievances to a grievance officer, as
required, before appealing directly to the Board. Nothing in the record compelled a
conclusion that Yates intended to prevent Minerly from exhausting, and the court was
not required to credit Minerly’s speculation to that effect. Having determined that
Minerly did not follow the required procedures in the Illinois Administrative Code, see
Jones v. Bock, 549 U.S. 199, 218 (2007), the district court rightly granted summary
judgment in favor of the defendants.

       Minerly also contends that the district court erred in dismissing the class-action
claim at screening, but the dismissal was proper. The alleged inadequacy of a state’s
grievance procedure cannot, in itself, give rise to a constitutional claim. See Kervin v.
Barnes, 787 F.3d 833, 835 (7th Cir. 2015). If a state’s grievance procedure is
constitutionally inadequate, the remedy is to excuse the affected inmate from the
exhaustion requirement. Id.
No. 20-1490                                                                   Page 5

      We have considered Minerly’s remaining arguments, and none has merit.

                                                                       AFFIRMED